Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Sean P. Daley on 03/03/2021.

The application has been amended as follows:


1.	(Cancelled).

2.	An apparatus, comprising:
a beam-splitting optical arrangement configured to split a beam incident on the beam-splitting optical arrangement along an optical axis into a plurality of partial beams having a focus offset in a longitudinal direction relative the optical axis; 
a sensor arrangement configured to capture an image of the partial beams; and

a) perform a forward simulation of the beam in the optical system based on estimated initial values for beam parameters to obtain a simulated image; and
b) calculate a set of values for the beam parameters based on a comparison between the simulated image and the measurement image,
wherein the controller is configured to:
c) iteratively perform a) and b), wherein, in each case, the calculated set of values for the beam parameters provide the basis of  the forward simulation that following; and
d) output the sets of values for the beam parameters ascertained in c).

3.	(Cancelled).

4. 	The apparatus of claim 2, wherein c) reduces a number of varied beam parameters.

5. 	The apparatus of claim 2, wherein the controller is configured to vary an algorithm used during c).

6. 	The apparatus of claim 2, wherein the apparatus is configured to record a near-field image produced by the beam.

7. 	The apparatus of claim 2, wherein the apparatus is configured to simultaneously record: 
i) a near-field image produced by the beam; and 
ii) a far-field image corresponding to the measurement image produced by the partial beams.

8. 	(Previously Presented) The apparatus of claim 2, wherein the plurality of beam parameters comprises at least one parameter selected from the group consisting of beam size, beam decentration, beam inclination, beam divergence, astigmatism, coma, and spherical aberration.



10. 	The apparatus of claim 9, wherein the apparatus is configured so that, during use of the apparatus, outputting the output values and manipulating the beam occur in real time.

11.	The apparatus of claim 2, wherein the beam-splitting optical arrangement is configured provide spherical wave-front deformations of the beam.

12.	The apparatus of claim 11, wherein the beam-splitting optical arrangement comprises a diffractive structure.

13.	The apparatus of claim 11, wherein the beam-splitting optical arrangement is configured so that points of incidence of the partial beams define a two-dimensional, grid-like distribution on a plane extending transversely to a light propagation direction of the beam.

14.	The apparatus of claim 12, wherein the beam-splitting optical arrangement comprises two diffractive structures extending in mutually different directions.

15.	The apparatus of claim 14, wherein the diffractive structures differ by at least a factor of three in terms of their focal length related to the first positive order of diffraction in each case.

16.	The apparatus of claim 2, wherein the beam comprises a laser beam.

17.	The apparatus of claim 2, further comprising a laser plasma source.

18.	A beam-splitting arrangement, comprising:
a first periodic diffractive structure extending in a first direction; and
a second period diffractive structure extending in a second direction different from the first direction,


19.	The beam-splitting arrangement of claim 18, wherein the beam-splitting optical arrangement brings about spherical wave-front deformations of the beam.

20.-21.	(Cancelled).

22.	The beam-splitting arrangement of claim 18, wherein the diffractive structures differ by at least a factor of three in terms of their focal length related to the first positive order of diffraction in each case.

23.	The beam-splitting arrangement of claim 18, wherein the beam is a laser beam.

24.	The beam-splitting arrangement of claim 18, further comprising a laser plasma source.

25.	The beam-splitting arrangement of claim 22, wherein the second direction is perpendicular to the first direction.

26.	The beam-splitting arrangement of claim 18, wherein the second direction is perpendicular to the first direction.







Amendment
The amendment filed on 02/16/2021 has been entered into this application.

Terminal Disclaimer
The terminal disclaimer filed on 02/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,605,654 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Information Disclosure Statement
The information disclosure statement filed on 02/26/2021 has been entered and considered by the examiner.

Response to Arguments
Applicant’s arguments/remarks, (see pages 6-7), filed on 02/16/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Claim 3 is canceled.
Applicant argues that the closest prior art cited reference Inoue (2012/0050713 A1) fail to disclose, as recited in claim 18, the structural arrangement of “a first periodic diffractive structure extending in a first direction; and a second period diffractive structure extending in a second direction different from the first direction." as claimed, and specified and described in the specification. This argument is persuasive. Therefore, the rejections are withdrawn.

Allowable Subject Matter

Claims 2, 4-19, and 22-26 are allowed. 

As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the controller is configured to: c) iteratively perform a) and b), wherein, in each case, the calculated set of values for the beam parameters provide the basis of the forward simulation that following; and d) output the sets of values for the beam parameters ascertained in c), in combination with the rest of the limitations of the claim. Claims 4-17 are allowable by virtue of their dependency. 
As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the beam-splitting optical arrangement is configured to split a beam incident thereon along an optical axis into a plurality of partial beams having a focus offset in a longitudinal direction relative to the optical axis so that points of incidence of the partial beams define a two-dimensional, grid-like distribution on a plane extending transversely to a propagation direction of the beam, in combination with the rest of the limitations of the claim. Claims 19 and 22-26 are allowable by virtue of their dependency.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886